Exhibit 10.1

 

AMENDMENT NO. 2 TO AMENDED AND

 

RESTATED ADVISORY AGREEMENT

 

Amendment No. 2 (the “Amendment”) dated as of March 12, 2014 and effective as of
June 30, 2014 (the “Effective Date”) to the Amended and Restated Advisory
Agreement dated as of January 1, 2007, by and between BRT Realty Trust and REIT
Management Corp. (the “Initial Agreement”), as amended by Amendment No. 1 dated
as of December 8, 2011 (“Amendment No. 1”; the Initial Agreement, as amended by
Amendment No. 1, referred to as the “Revised Agreement”, and the Revised
Agreement, as amended by the Amendment, the “Agreement”).

 

WHEREAS, the parties desire to amend the Revised Agreement, as provided for in
this Amendment (capitalized terms used without being defined herein shall have
the meaning ascribed to such term by the Agreement):

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto do hereby agree as follows:

 

1.        (a) Section 1 of the Revised Agreement is amended by:

 

(a) deleting the following defined terms:  “2012”, “2013” and “Fiscal 2014.”

 

(b) adding the following defined term:  “Applicable Fiscal Year” shall mean the
twelve months beginning July 1.

 

2.              Section 9 of the Revised Agreement is hereby amended to read as
follows:

 

“9.        Minimum and Maximum Fees.

 

The minimum and maximum Incentive Fees payable hereunder for the Applicable
Fiscal Year shall be $750,000 and $4,000,000, respectively.”

 

3.              Section 10(e) of the Revised Agreement is hereby amended to read
as follows:

 

“(e) Within 90 days after the end of the Applicable Fiscal Year or, if this
Agreement is terminated prior to the end of the Applicable Fiscal Year, within
ninety (90) days after the end of the quarter immediately following the
termination of this Agreement, the Trust shall recalculate all the payments made
hereunder (as if such payments had been made on a twelve month basis rather than
a quarterly basis) to determine whether the Trust has paid the Advisor the
amount it is obligated to pay the Advisor hereunder for the applicable twelve
months.  In the event that it is determined that the Advisor has received more
or less than the amount to which it is entitled to hereunder, within thirty (30)
days of such determination, the Trust, in the case of an underpayment, or the
Advisor, in the case of an overpayment, shall remit to the other the amount of
such underpayment or overpayment, as the case may be.  In the event of the
termination of this Agreement other than on the last day of the Applicable
Fiscal Year, or as may otherwise be appropriate with respect to a period of less
than twelve months, appropriate pro rata adjustments shall be made to the
calculation of Incentive Fees payable pursuant to the Agreement.”

 

4.              Section 15 of the Revised Agreement is hereby amended to read as
follows:

 

“15. Term. This Agreement shall renew automatically on July 1st of each year
unless earlier terminated as provided herein.  Either party may terminate this
Agreement for any reason whatsoever provided that such termination shall be
effective as of the last day of the quarter in which such notice is given and
provided further that such notice of termination shall be given at least 75 days
prior to the end of such quarter. Notwithstanding anything in the Agreement to
the

 

--------------------------------------------------------------------------------


 

contrary, the termination or non-renewal of the Agreement shall not terminate a
party’s obligation to make payments or a party’s right to receive fees that
accrued through the date of termination.”

 

6.              The provision of this Amendment shall be construed and
interpreted in accordance with the laws of the State of New York as at the time
in effect.

 

7.              This Amendment is effective as of the Effective Date.  The
provisions of this Amendment are severable, and if any clause or provision shall
be held invalid or unenforceable in whole or in part in any jurisdiction, then
such invalidity or unenforceability shall affect only such clause or provision,
or part thereof, in such jurisdiction and shall not in any manner affect such
clause or provision in any other jurisdiction, or any other clause or provision
in the Amendment in any jurisdiction.

 

8.              This Amendment shall be binding upon any successors or permitted
assigns of the parties hereto as provided in the Agreement subject to the
provisions of Section 16 thereof.

 

9.              All terms and conditions of the Initial Agreement, except as
modified by Amendment No. 1 and this Amendment, are hereby affirmed and
ratified.

 

 

 

 

BRT REALTY TRUST

 

 

 

 

By:

/s/ Jeffrey A. Gould

 

 

Jeffrey A. Gould,

 

 

President and Chief Executive

 

 

Officer

 

 

 

 

 

REIT MANAGEMENT CORP.

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Vice President

 

2

--------------------------------------------------------------------------------